[J-21-2019][M.O. - Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


IN RE: PETITION OF J.M.Y.                      :   No. 33 WAP 2018
                                               :
                                               :   Appeal from the Order of the Superior
APPEAL OF: PENNSYLVANIA STATE                  :   Court entered on 2/14/18 at No. 1323
POLICE                                         :   WDA 2015, vacating the order of the
                                               :   Court of Common Pleas of Allegheny
                                               :   County entered 3/10/15 at No. CC 1419
                                               :   of 2014 and remanding
                                               :
                                               :   ARGUED: April 9, 2019




                                 CONCURRING OPINION


CHIEF JUSTICE SAYLOR                               DECIDED: OCTOBER 15, 2019


       I join the majority opinion, except that I continue to have difficulty with the Court’s

treatment of subject matter jurisdiction. See Majority Opinion, slip op. at 17. Since

subject matter jurisdiction connotes “the competency of the court to determine

controversies of the general class to which the case presented for consideration

belongs,” In re Administrative Order No. 1–MD–2003, 594 Pa. 346, 354, 936 A.2d 1, 5

(2007) (citations omitted), it is quite tenuous, in my view, to treat time deadlines as

implicating a court’s subject matter jurisdiction. Accord In re Petition for Enforcement of

Subpoenas (Appeal of M.R.), ___ Pa. ___, ___, 214 A.3d 660, 672-75 (2019) (Saylor,

C.J., dissenting) (same, for matters of standing).